—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered July 29, 1998, convicting him of vehicular assault in the second degree and operating a motor vehicle while under the influence of alcohol, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Dowling, J.), of that branch of the defendant’s omnibus motion which was to suppress statements made by him to law enforcement officials.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the hearing court properly found that the absence of Miranda warnings during the initial conversation at the hospital emergency room did not render certain statements inadmissible, since he was not in police custody at the time they were made (see, People v Sohn, 148 AD2d 553, 556; People v Woods, 141 AD2d 588).
The defendant failed to preserve for appellate review his contention that the evidence was legally insufficient to establish his guilt of vehicular assault in the second degree (see, CPL 470.05 [2]; People v Gray, 86 NY2d .10). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see, CPL 470.15 [5]).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are without merit. Joy, J. P., Friedmann, Schmidt and Smith, JJ., concur.